Walton, J.
A grant of land contained this exception:
M Excepting the Free Ghapel and one rod of land equal distance taround itJ
The only question is in relation to the exterior lines of the land excepted. The plaintiff claims that the corners of the lot must be rounded, so that no portion of the land reserved shall be more than one rod distant from the chapel. The defendant contends that the languag'e of the deed, when applied to the subject matter of the exception, and fairly interpreted, according to the manifest intention of the parties, reserved a piece of land in form like the chapel; that is, bounded on its four sides by straight lines, and having angles at its corners corresponding to the angles of the building; and the judge presiding at the trial so ruled. We think the ruling was correct. Of course a building lot with rounded corners may be reserved or conveyed. But such lots are not common. And when, as in this case, the lines arc to be run ata certain distance from a rectangular building, like an ordinary church or school house, and there is nothing in the deed or the situation of the land to indicate the contrary, we think it is fair to presume that the parties intended that the exterior lines should be run so as to correspond with the lines of the building, although by so doing small portions of land in the angles at the extreme corners of the lot may bo more than the distance named from the building. Wo can not resist the conviction that such was the intention of the parties in this case.

Exceptions overruled. Nonsuit confirmed.

Peters, C. J., Virgin, Lirbey, Emery and Haskell, JJ., concurred.